Order unanimously modified by reducing the assessed valuations for the years 1944-45 and 1945-46 as follows: land, $2,300,000; building, $1,000,000; total, $3,300,000; and as so modified affirmed, with $10 costs and disbursements to the appellant. Settle order on notice. (115 Broadway.) Order unanimously modified by reducing the assessed valuations for the years 1944r-45 and 1945-46 as follows: land, $2,100,000; building, $900,000; total, $3,000,000; and as so modified *767affirmed, with $10 costs and disbursements to the appellant. Settle order on notice. Present — -Glennon, J. P., Dore, Cohn, Callahan and Shientag, JJ.